Title: From Thomas Jefferson to John Benson, 31 July 1807
From: Jefferson, Thomas
To: Benson, John


                        
                            Sir
                     
                            Washington July 31. 07. 
                        
                        I propose to leave this tomorrow for Monticello. the critical state of things rendering it necessary that I
                            should recieve daily information both from the North & South, the Postmaster General has established a rider from
                            Fredericksburg to Monticello during my being there for every day of the week except that on which your mailstage goes.
                            permit me to rely on your forwarding by that rider whatever packages come for me from any quarter, and to distribute in
                            like manner what I shall send by that rider. I salute you with esteem.
                        
                            Th: Jefferson
                     
                        
                    